PER CURIAM.
We initially accepted jurisdiction to review Barber v. State, 781 So.2d 425 (Fla. 5th DCA 2001), and State v. Barber, 783 So.2d 293 (Fla. 5th DCA 2001), based on misapplication of this Court’s opinion in State v. Norris, 168 So.2d 541, 543 (Fla.1964), and express and direct conflict with Smith v. State, 700 So.2d 446, 446-47 (Fla. 1st DCA 1997), Audano v. State, 641 So.2d 1356, 1358-59 (Fla. 2d DCA 1994), Dibble v. State, 347 So.2d 1096, 1097 (Fla. 2d DCA 1977), Malcolm v. State, 415 So.2d 891, 892 (Fla. 3d DCA 1982), and Smith v. State, 743 So.2d 141, 143 (Fla. 4th DCA 1999). Upon reflection and further consideration, we now conclude that review was improvidently granted. Accordingly, these review proceedings are dismissed.
It is so ordered.
ANSTEAD, C.J., SHAW, WELLS, PARIENTE, LEWIS, and QUINCE, JJ„ and HARDING, Senior Justice, concur.